Citation Nr: 1227738	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  06-07 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for peptic ulcer disease.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1951 to August 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decisional letter of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for peptic ulcer disease.  In December 2007, January 2010, and in July 2010, the case was remanded for additional development and to satisfy notice requirements.  In March 2011, the Board reopened and remanded the Veteran's claim of service connection for peptic ulcer disease to satisfy due process requirements.  In May and June 2012, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  In June 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonably shown that the Veteran's peptic ulcer disease became manifest in service and has persisted.  


CONCLUSION OF LAW

Service connection for peptic ulcer disease is warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks service connection for peptic ulcer disease.  He alleges that such disability has been present since his service in the U.S. Navy and/or is related to the medications that were prescribed for his motion sickness in service.  

The Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis related to peptic ulcer disease.  They do show, however, that in August 1953, he complained of vomiting and nausea while at sea.  He was placed on a milk and cracker diet without relief.  Dramamine 100 mg and aluminum hydroxide q4h were also given with no relief of vomiting.  In May 1954, it was noted that the Veteran suffered from "rather severe and apparently at times incapacitating motion sickness since his first on board ship in 1952," and had undergone considerable amount of treatment without success.  It was also noted that he had been absent without leave on several occasions in an attempt to avoid going on board ship.  He was then transferred to a U.S. Naval Hospital in Oakland, California, for additional treatment.  On admission to the hospital, his physical examination was within normal limits, and his laboratory results were also within normal limits or negative.  It was the physician's assessment that the Veteran suffered from chronic seasickness, as substantiated by his records.  In July 1954, the Veteran underwent a Board of Medical Survey and was found unfit for service by reason of motion sickness.  It was further found that the motion sickness pre-existed his service, and was not incurred in aggravated by his service.  In August 1954, he was discharged from the U.S. Naval Service by reason of physical disability.  

Four years later, in May 1958, the Veteran was afforded a VA examination, at which time he complained of vomiting and stomach pain.  The examiner noted that records in the Veteran's claims file showed that he had been separated from service because of motion sickness, and acknowledged his complaint that he still suffered from "rare occasions of nausea."  A physical examination of the digestive system was negative for tenderness or masses felt, and an X-ray of the kidney, ureter, and bladder was essentially unremarkable.  A gastrointestinal series showed a "[d]eformed duodenal bulb, suggesting duodenal ulcer, to be evaluated on clinical findings.  Ulcer niche not demonstrated."

In June 1958, the Veteran's private physician, Dr. D.C.M., completed a "Certificate of Attending Physicians," stating that in September 1957, the Veteran had been examined for "symptoms compatible with Duodenal Ulcer."  

The Veteran has since submitted multiple statements in which he alleges that he has suffered from stomach problems continuously since service, and that he was treated for peptic ulcer disease therein.  In his February 2005 notice of disagreement, he described experiencing pain and dizziness in the stomach and having problems keeping food down both while he was in and out of port.  He indicated that he sought treatment for his complaints every day in service, and that he was prescribed both Dramamine and "APCs".  He has also submitted lay statements from his wife, son, and brother, who state essentially that the Veteran has had problems with his stomach for a very long time.  

More recent VA treatment records and private treatment records from Henry Mayo Newhall Memorial Hospital, Gastrointestinal Medical Center, Santa Clarita Gastroenterology Medical Group, and Dr. S.P.H. show that the Veteran has complained of and been treated for gastrointestinal bleeding, epigastric pain, and peptic ulcer disease.  

In a July 2010 treatment record Dr. S.P.H. notes the Veteran's report that his epigastric abdominal pain dates back to 1952, when he served in the military, and that he had "APCs" prescribed in service.  After a physical examination, peptic ulcer disease was assessed.  Dr. S.P.H. stated that the Veteran's peptic ulcer disease "developed in the military," and noted that he continues to experience epigastric abdominal pain.  Dr. S.P.H. also noted the Veteran's request for "VA compensation for being ill."  In a May 2012 letter Dr. S.P.H., opines that given the Veteran's past military service and the medications he was given to treat his seasickness, his peptic ulcer disease "may have had its onset during his military service."

Because it was unclear whether Dr. S.P.H.'s opinions were provided based on a familiarity with the record, and a VA nexus opinion had not been sought, in June 2012, the Board requested an opinion from the VHA.  In a response received in July 2012, a VA Chief of Gastroenterology, Dr. M.S., who reviewed the claims file, opined that "if the [Veteran] experienced nausea and vomiting while on land during his tour in the Navy then it is at least as likely as not that the Veteran's peptic ulcer disease is related to his service . . . However, if the nausea and vomiting occurred only while on the seas, it is more likely than not that the symptoms during [the Veteran's] service in the Navy were due to motion sickness and not peptic ulcer disease."  Dr. M.S. explained that the Veteran's three risk factors for peptic ulcer disease were: (1) Helicobacter pylori (HP) infections of the stomach, which were found during a 2008 biopsy and usually acquired during childhood; (2) stress; and (3) ulcerogenic medication (i.e., aspirin as a component of "APC" (aspirin, phenacetin, caffeine)), which apparently had been prescribed during service in addition to aluminum hydroxide (antacid), milk, crackers, and Dramamine in an effort to treat his seasickness.  He then stated that although each, by itself, may not have caused peptic ulcer disease to develop in the Veteran, the combination may very well have.  Dr. M.S. also made note of the fact that in 1958, four years after the Veteran's separation from service, an upper gastrointestinal series was consistent with prior duodenal ulcer disease and that subsequent upper endoscopies documented duodenal and/or gastric ulcers (i.e., peptic ulcer disease).

On longitudinal review of the aforementioned evidence, the Board finds that the evidence reasonably supports the Veteran's claim that his peptic ulcer disease had its onset in service.  In particular, both the Veteran's private physician and the VHA consulting physician have indicated that APCs are a risk factor for developing peptic ulcer disease, and the VHA consulting physician has also opined that if the Veteran experienced nausea and vomiting while on land (in addition to while at sea), then it is at least as likely as not that his peptic ulcer disease is related to his service.  While there is no documented evidence of the Veteran being prescribed APCs in service, or of him suffering from nausea and vomiting while on land (versus only while on the seas), he has submitted statements in which he alleges that he experienced dizziness, pain, and regurgitation of food both in and out of port, and that he had Dramamine and APCs prescribed for these symptoms.  The Board finds such statements to be forthright and credible and finds no reason to reject his accounts.  Notably, the Veteran is competent to testify as to facts or circumstances that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 469 (competent lay evidence is defined as any evidence "not requiring that the proponent have specialized education, training or experience," but is provided "by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person").  The Board also finds significant that the Veteran complained of and sought medical treatment for symptoms compatible with peptic ulcer disease within three years of his separation from service.

Resolving all reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record supports the Veteran's claim, and that service connection for peptic ulcer disease is warranted.




ORDER

Service connection for peptic ulcer disease is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


